Exhibit March 3, Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Dear Ladies and Gentlemen: We are the former independent registered public accounting firm for Chembio Diagnostics Inc. (the “Company”). We have read the Company’s disclosure set forth in Item4.01 “Changes in Registrant’s Certifying Accountant” of the Company’s Amendment No. 2 to Current Report on Form 8-K/A dated March 3, 2009 (the “Current Report”) and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. Sincerely, /s/Lazar Levine & Felix LLP
